                                                    Case 2:16-cv-00856-RCJ-EJY Document 171 Filed 07/22/20 Page 1 of 2



                                                  Adam J. Pernsteiner
                                              1   Nevada State Bar. No. 007862
                                              2   LEWIS BRISBOIS BRISGAARD & SMITH LLP
                                                  6385 South Rainbow Blvd. Suite 600
                                              3   Las Vegas, NV 89118
                                                  Telephone: 702-893-3383
                                              4   Email: Adam.Pernsteiner@lewisbrisbois.com
                                              5
                                                  David R. Metzger (Admitted pursuant to LR IA 11-2)
                                              6   DENTONS US LLP
                                                  233 S. Wacker Drive, Suite 5900
                                              7   Chicago, Illinois 60606-6361
                                                  Telephone: 312-876-8000
                                              8   Email: david.metzger@dentons.com
                                              9
                                                  Derek A. Auito (Admitted pursuant to LR IA 11-2)
                                             10   DENTONS US LLP
                                                  1900 K Street NW
                                             11   Washington, DC 20006
                               & SMITH LLP




                                                  Telephone: (202) 496-7500
                                             12
                                 5900600




                                                  Email: derek.auito@dentons.com
                           SuiteSuite




                                             13
                           89118
                        US LLP

                      NV60606
                         Blvd.,




                                                  Attorneys for Defendant 888 Holdings PLC
                 BISGAARD


               312-876-8000
               702-693-4392




                                             14
                      Dr.,
               Vegas, IL
               Rainbow
            DENTONS

             Chicago,
           S. Wacker




                                             15                               UNITED STATES DISTRICT COURT
LEWIS BRISBOIS
         South
           Las




                                             16                                FOR THE DISTRICT OF NEVADA
   6385233




                                             17
                                                  CG TECHNOLOGY DEVELOPMENT, LLC,                    Case No.: 2:16-cv-00856-RCJ-VCF
                                             18   INTERACTIVE GAMES LIMITED, and
                                                  INTERACTIVE GAMES LLC,
                                             19
                                                                                                     MOTION TO WITHDRAW
                                             20                         Plaintiffs,                  ATTORNEYS AND TO TERMINATE
                                                                                                     ELECTRONIC NOTICE
                                             21   vs.

                                             22   888 HOLDINGS, PLC,

                                             23                         Defendant.
                                             24
                                             25            Pursuant to LR 11-6, Defendant 888 Holdings, PLC (“888 Holdings”), by and through its
                                             26   undersigned counsel, hereby moves this Court to withdraw attorneys David R. Metzger and Derek
                                             27   A. Auito of the law firm of Dentons US LLP.
                                             28

                                                  4821-8354-8356.1
                                                                                           Case 2:16-cv-00856-RCJ-EJY Document 171 Filed 07/22/20 Page 2 of 2




                                                                                     1            888 Holdings is currently represented by Adam Pernsteiner of the law firm of Lewis
                                                                                     2   Brisbois Bisgaard & Smith LLP and by William Gantz of Duane Morris LLP. David R. Metzger
                                                                                     3   and Derek A. Auito of Dentons US LLP are no longer representing 888 Holdings. 888 Holdings
                                                                                     4   therefore requests that the law firm of David R. Metzger(david.metzger@dentons.com), Derek A.
                                                                                     5   Auito(derek.auito@dentons.com), and Denton US LLP be removed as counsel of record and
                                                                                     6   removed from the CM/ECF service list for this matter.
                                                                                     7            The requested withdrawal will not delay the proceedings.
                                                                                     8
                                                                                         Dated July 21, 2020
                                                                                     9
                                                                                    10                                          /s/ Adam J. Pernsteiner
                                                                                                                               Adam J. Pernsteiner
                                                                                    11                                         Nevada State Bar No. 007862
                                   LLP




                                                                                                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                  P.C.




                                                                                                                               6385 South Rainbow Blvd., Suite 600
                           & SMITH
                                         600




                                                                                    12
                       & Stewart,




                                                                                                                               Las Vegas, NV 89118
                                                                     Blvd., Suite
                                         Suite 1500, 3800 Howard Hughes Parkway




                                                                                    13                                         Telephone: 702-893-3383
                                                     Las Vegas, NV 89118




                                                                                                                               Email: Adam.Pernsteiner@lewisbrisbois.com
                  BISGAARD


                                                             702.369.6800
                                                          702-693-4392
                                                   Las Vegas, NV 89169




                                                                                    14                                         Attorneys for Defendant 888 Holdings PLC
                                                           Fargo Tower
                                                     Wells Rainbow
              Smoak




                                                                                    15                                         David R. Metzger (Admitted pursuant to LR IA 11-2)
         BRISBOIS


                                                 Telephone:




                                                                                                                               DENTONS US LLP
                                           6385 South
   LEWISNash,




                                                                                    16                                         233 S. Wacker Drive, Suite 5900
                                                                                                                               Chicago, Illinois 60606-6361
                                                                                    17                                         Telephone: 312-876-8000
Deakins,




                                                                                                                               Email: david.metzger@dentons.com
                                                                                    18
                                                                                                                               Derek A. Auito (Admitted pursuant to LR IA 11-2)
                                                                                    19                                         DENTONS US LLP
                                                                                                                               1900 K Street NW
                                                                                    20                                         Washington, DC 20006
                                                                                                                               Telephone: 202-496-7500
                                                                                    21                                         Email: derek.auito@dentons.com

                                                                                    22
                                                                                    23
                                                                                                                                      ORDER
                                                                                    24
                                                                                         IT IS SO ORDERED
                                                                                    25
                                                                                                                                      ____________________________________
                                                                                    26                                                UNITED STATES MAGISTRATE JUDGE
                                                                                    27
                                                                                                                                      DATED: July 22, 2020
                                                                                    28

                                                                                         4821-8354-8356.1                                 2
